Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of July 13, 2022 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in SWEDEN on January 17, 2020. It is noted, however, that applicant has not filed a certified copy of the SE2030014-1 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 13, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

	Response to Amendment
The amendment filed July 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT application No. PCT/EP2021/050612 and Swedish Patent Application No. 2030014-1 .
Applicant is required to cancel the new matter in the reply to this Office Action.
The preliminary amendment to the specification was filed July 13, 2022, and since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filing date of the PCT application, which is January 14, 2021, which is prior to the amendment of July 13, 2022. See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages. Often the date of entry into the national stage is confused with the filing date. It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

Also note that to add an express incorporation by reference statement after the original filing date constitutes new matter. 
See MPEP section 608.01(p), which states:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e)  or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application. See MPEP § 201.06(c) and 211 et seq. where domestic benefit is claimed. See MPEP §§ 213 - 216 where foreign priority is claimed. See MPEP § 217 regarding 37 CFR 1.57(b). The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter. For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "fastening mechanism for connecting" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that "screw forwarding device" and "vibration mechanism" are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim recites structure to perform the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation "the relation between the first mass and the second mass is from 1:6 to 1:15", and the claim also recites "preferably from 1:7 to 1:12 and more preferably from 1:8 to 1:10" which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation "shortest distance measured between the base plate and the vibration mechanism is smaller than 5 cm", and the claim also recites "preferably smaller than 3 cm and more preferably smaller than 2 cm" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation "the second mass of the base plate is from 5kg to 15kg", and the claim also recites "preferably from 7kg to 13 kg and more preferably from 8kg to 10kg" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 11-15 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (USPN 4407402, whole document and attached annotated drawing sheet).
Regarding Claim(s) 10, Nishimura et al. teaches a screw feeder comprising a base plate (2) and a screw forwarding device (B) rigidly mounted to the base plate, the screw forwarding device comprising a vibration mechanism comprising at least one spring (22) and a vibration motor (20) connected to the at least one spring, a rail (18) for receiving screws, a fastening mechanism for connecting the vibration mechanism to the base plate (see attached annotated drawing), the rail being connected to a first end of the at least one spring (upper end) and a second end of the at least one spring (lower end) being connected to the base plate via the fastening mechanism, the at least one spring being arranged at an oblique angle to the rail (as illustrated in Figure 1), the vibration mechanism defining a movement path of the rail, when the vibration mechanism is in use, said movement path being arranged in and defining a plane of movement (the rails would create , characterized in that the base plate is oriented substantially parallel to the plane of movement defined by the vibration mechanism (the base appears to be oriented vertically), wherein the plane of movement and the base plate are oriented substantially vertical and wherein the vibration mechanism has a first mass and the base plate has a second mass. The vibration mechanism and base plate would inherently have a mass. Nishimura et al. fails to teach the relation between the first mass and the second mass is from 1:6 to 1:15, preferably from 1:7 to 1:12 and more preferably from 1:8 to 1:10. Hutter et al. (USPN 4684010) teaches a vibrating conveyor having a first mass (1) and a counter mass (3). The ratio of the counter mass and the working mass is disclosed as being 10:1 [Col. 3:26-27].  Hutter et al. also discloses the counter mass is greater than the working mass so that smaller deflections take place on the counter mass. The disclosed ratio of Hutter et al. falls within the claimed range. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the feeder of Nishimura et al. such that he relation between the first mass and the second mass is from 1:6 to 1:15, preferably from 1:7 to 1:12 and more preferably from 1:8 to 1:10 in order to reduce deflection of the base plate.
Regarding Claim(s) 11, a shortest distance measured between the base plate and the vibration mechanism is smaller than 5 cm, preferably smaller than 3 cm and more preferably smaller than 2 cm. The vibration mechanism is in contact with the base plate; therefore, the distance between the base plate and the vibration mechanism would be smaller than the claimed values.
Regarding Claim(s) 12, Nishimura et al. teaches the limitations described above, yet fails to teach the second mass of the base plate is from 5 kg to 15 kg, preferably from 7 kg to 13 kg and more preferably from 8 kg to 10 kg. However, the base plate would inherently have a mass and Hutter et al. teaches a ratio between a first and second mass. Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed range, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the mass of the base plate as engineering expedient to reduce deflection of the base plate.
Regarding Claim(s) 13, Nishimura et al. teaches at least two springs (as seen in Figure 1), a bridge (21) and a foundation (see annotated sheet), wherein the bridge is interconnecting the at least two springs at their respective first ends (as illustrated) and wherein the foundation is interconnecting the at least two springs at their respective second ends (as illustrated), wherein the vibration motor is connected to any of the bridge or the at least two springs (the motor is connected to the bridge).
Regarding Claim(s) 14, Nishimura et al. teaches a plate spring [Col. 4:8, "plate springs"].
Regarding Claim(s) 15, the base plate comprises pre-drilled holes or adapters. There appears to be a fastener holding the vibration mechanism to the base plate; therefore, there would be a pre-drilled hole to receive the fastener. Further, the fastener appears to be a screw. Nishimura et al. fails to teach the fastening mechanism comprises bolts, screws and nuts for screwing the vibration mechanism to the base plate. However, bolts, screws and nuts are old and well-known for connecting elements. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use bolts, screws and nuts for screwing the vibration mechanism to the base plate since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5702030 discloses a vibration mechanism attached to a vertical base plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653